We think the State attorney, in his questions to defendant as to his former convictions for crime, went beyond the scope of examination on that subject allowable under the statute, 90.08 Fla. Statutes 1941, F.S.A. as construed in the cases cited in the above opinion and also in the case of Wilson v. State,134 Fla. 199, 183 So. 748, but we are not convinced that any prejudicial error was committed in this particular care. In other respects we concur in the opinion and in the judgment of affirmance. *Page 144